Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of prior-art do not teach “determining, for each of the candidate tags, a number of the reference test cases of the collection in which the candidate tag appears; determining, for each candidate tag, whether to select the candidate tag as a context tag used to classify the reference test cases based on the number of the reference test cases in which the candidate tag appears; obtaining a sample test case that includes a sequence of words; identifying a subset of the context tags in the sequence of words in the sample test case; classifying a subset of the reference test cases as contextually similar to the sample test case based the context tags that were identified; and executing another subset of the reference test cases instead of the subset of the reference test cases classified as contextually similar to the sample test case based the context tags that were identified”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PATENT 11080171  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191